Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 1 of 13




                                                      1:19-CV-1165




             Exhibit 4
                        Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 2 of 13




   US6285140              Sale of Sylvania Illuminet V46420 ("The accused product") by True Value (“The defendant”)
18. A variable-   The defendant offers for sale “Sylvania Illuminet V46420”, hereinafter referred to as “The accused product”.
effect lighting
system            The accused product is a variable effect (e.g., 3 light effects) lighting system.
comprising:




                  https://www.truevalue.com/illuminet-led-mini-light-set-glass-look-color-changing-100-light
                            Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 3 of 13




a lamp assembly       The accused product comprises a lamp assembly comprising a plurality of multi-coloured lamps (e.g., there are
comprising a          4 sets of 25 warm white LEDs paired with colored LEDs) in series with an AC voltage source (e.g., the 25 pairs
plurality of multi-   of LEDs are in series to a 120V ~ 60Hz, 0.8A AC power source) and in series with each other (e.g. the 25 sets of
coloured lamps in     LED pairs are all in series with each other), the AC voltage source having a first voltage phase (e.g., positive
series with an AC
                           Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 4 of 13




voltage source       voltage) and a second voltage phase (e.g., negative voltage) opposite the first phase (e.g., an AC power supply
and in series with   has first and second opposite phases).
each other, the
AC voltage
source having a
first voltage
phase and a
second voltage
phase opposite
the first phase,




                     https://www.truevalue.com/illuminet-led-mini-light-set-glass-look-color-changing-100-light
      Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 5 of 13




As disclosed below accused product has 4 parallelly connected sets of 25 serially connected LEDs.
                           Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 6 of 13




each said multi-     Each of the multi-coloured lamps utilized by the accused product comprises a first illuminating element for
coloured lamp        producing a first colour (e.g., warm white color) of light during the first voltage phase (e.g., positive voltage),
comprising a first   and a second illuminating element for producing a second colour (e.g., any color other than the cool white) of
illuminating         light different from the first colour during the second voltage phase (e.g., negative voltage).
                          Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 7 of 13




element for
producing a first   The bicolor LEDs have two back to back connected LEDs such that when positive voltage is applied to the
colour of light     terminals of LED then one LED illuminates and when negative voltage is applied to the terminals of LED then
during the first    another LED illuminates.
voltage phase,
and a second
illuminating
element for
producing a
second colour of
light different
from the first
colour during the
second voltage
phase; and




a programmable      The accused product comprises a programmable lamp controller (e.g., an 8-pin controller chip) coupled to the
lamp controller     lamp assembly for setting a conduction angle (e.g., conduction angle set by the controller) of each said
                           Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 8 of 13




coupled to the       illuminating element according to at least one predetermined pattern (e.g., one of the 3 patterns selected by the
lamp assembly        user), each said predetermined pattern being stored in a memory of the controller (e.g. the accused product must
for setting a        have a memory where the preprogramed lighting patterns are stored).
conduction angle
of each said         As disclosed below controller of the accused product is attached with a triac. The triac conducts current in either
illuminating         direction when triggered and hence allows the controller to vary the conduction angle.
element
according to at
least one
predetermined
pattern, each said
predetermined
pattern being
stored in a
memory of the
controller.
Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 9 of 13
Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 10 of 13
                           Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 11 of 13




19. The lighting      The accused product comprises multi-coloured lamps (e.g., warm white and various other colored LEDs)
system according      comprising a pair of light-emitting diodes connected back-to-back, a first light-emitting diode of the light-
to claim 18,          emitting diode comprising the first illuminating element (e.g., illuminating element used for the warm white
wherein each said     color) and a second light-emitting diode of the light-emitting diode pair comprising the second illuminating
multi-coloured        element (e.g., illuminating element used for the multi-color effect).
lamp comprises a
pair of light-
emitting diodes
connected back-
to-back, a first
light-emitting
diode of the light-
emitting diode
comprising the
first illuminating
element and a
second light-
emitting diode of
the light-emitting
diode pair
comprising the
second
illuminating
element.




                                                                                                                            .
                         Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 12 of 13




20. The lighting    The accused product comprises various patterns which are selectable according to a user-operable input (e.g.,
system according    switch operation by a user) to the controller (e.g., an 8-pin controller chip).
to claim 18,
wherein the at
least one pattern
is selectable
according to a
user-operable
input to the
controller.
Case 1:19-cv-01165-LY Document 1-4 Filed 11/27/19 Page 13 of 13
